FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                  May 27, 2016
                                                                  Elisabeth A. Shumaker
                                   TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 15-3200
 v.                                            (D.C. No. 07-CR-10053-MLB-1)
                                                          (D. Kan.)
 GARY DEWAYNE MEACHAM,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, GORSUCH, and PHILLIPS, Circuit Judges.


      Defendant-Appellant Gary Meacham was convicted of several counts of

possession of an unregistered destructive device and aiding and abetting arson.

On appeal, we remanded for resentencing. United States v. Meacham, 567 F.3d
1184 (10th Cir. 2009). He was then sentenced to 76 months’ imprisonment, and

three years’ supervised release. United States v. Meacham, 2009 WL 3053806

(D. Kan. Sept. 18, 2009); I R. 45. After his release from prison, Mr. Meacham

began his supervised release term on October 26, 2012. On July 10, 2014, Mr.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Meacham was arrested in connection with an altercation allegedly involving a

firearm. Of course, Mr. Meacham was prohibited from possessing a firearm or

ammunition as well as committing another offense. On April 2, 2015, Mr.

Meacham was indicted federally as a prohibited person in possession of a firearm,

but the indictment was later dismissed without prejudice. On August 25, 2015,

the district court revoked Mr. Meacham’s supervised release term and imposed a

term of 12 months and a day, with no supervision to follow. But because Mr.

Meacham received credit for time spent in custody awaiting revocation, he has

completed all components of his sentence.

      The parties are familiar with the additional underlying facts and we need

not restate them here. The government argues that this appeal is moot because it

is based upon Mr. Meacham’s speculation of future prosecution for his underlying

conduct. Aplee. Br. at 7. At oral argument, the government represented that it

will not further prosecute Mr. Meacham in connection with the events that led to

his arrest on July 10, 2014. Based upon that representation, Mr. Meacham now

agrees that the case is moot. Without a live case or controversy throughout all

stages of litigation, we lack subject matter jurisdiction. New Mexico ex rel.

Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 701 (10th Cir. 2009).




                                       -2-
APPEAL DISMISSED.

                    Entered for the Court



                    Paul J. Kelly, Jr.
                    Circuit Judge




                     -3-